DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a)  Claim 6 line 10:  It is unclear whether or not the claimed step of “provide the second filtered signal and the second output of the switch” should read --provide the second filtered signal and the second output of the switch to the second multiplexer-- ; this corresponds to claim 1 lines 19-21, from which claim 6 depends, and is also similar to the claimed step of “provide the first filtered signal and the first output of the switch to the first multiplexer”(claim 6 lines 8-9).
b)  Claim 7 line 2: It is unclear what is meant by “one or more antennas configured to receiver uplink feed signal”.
c)  Claim 6 line 13: It is unclear what is meant by “receiving, at a switch, the third filtered signal, the switch configured to selectively provide as output one of the third filtered signal to a first output and a second output”.  There is only one “third filtered signal” so it is unclear what is meant by the claimed “one of the third filtered signal”.
d)  Claim 6 line 14: “combing” should be changed to --combining--.
e)  Claim 6 line 16: “combing” should be changed to --combining--.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3, 4, 7, 10, 11, 13, 14, 17, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, and 8-14 of U.S. Patent No. 10136438.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar to the claims of U.S. Patent No. 10136438.  
Claims 1, 3, 4, and 10 of the pending application are similar to claim 10 lines 1-4 and 6-19 of U.S. Patent No. 10136438.  The claimed “designated times” (claim 3) and claimed “designated intervals” (claim 4) of the pending application read on the claimed “first time period” and claimed “second time period” of the U.S. Patent No. 10136438.
Claims 1, 3, 4, and 10 of the pending application are similar to claim 11 of U.S. Patent No. 10136438.  
Claims 1, 3, 4, and 10 of the pending application are similar to claim 12 lines 1-17 of U.S. Patent No. 10136438.  
Claims 1, 3, 4, 7, 10, and 17 of the pending application are similar to claim 13 lines 1-6, 8-11, and 15-21 of U.S. Patent No. 10136438.  
Claims 1, 3, 4, and 10 of the pending application are similar to claim 14 of U.S. Patent No. 10136438.  

Claims 11, 13, 14, and 20 of the pending application are similar to claim 2 of U.S. Patent No. 10136438.  
Claims 11, 13, 14, and 20 of the pending application are similar to claim 3 of U.S. Patent No. 10136438.  
Claims 11, 13, 14, and 20 of the pending application are similar to claim 4 of U.S. Patent No. 10136438.  
Claims 11, 13, 14, and 20 of the pending application are similar to claim 6 of U.S. Patent No. 10136438.  
Claim 11 of the pending application is similar to claim 8 of U.S. Patent No. 10136438.  
Claim 11 of the pending application is similar to claim 9 of U.S. Patent No. 10136438.  
Claims 1, 3, 4, 10, 11, 13, 14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of U.S. Patent No. 10986641.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar to the claims of U.S. Patent No. 10986641.
Claims 1, 3, 4, 10, 11, 13, 14, and 20 of the pending application are similar to claim 1 lines 1-7 and 15-24 of U.S. Patent No. 10986641.  The claimed “designated times” (claims 3 and 13) and claimed “designated intervals” (claims 4 and 14) of the pending application read on the claimed “first time period” and claimed “second time period” of the U.S. Patent No. 10986641.
Claims 1, 3, 4, 10, 11, 13, 14, and 20 of the pending application are similar to claim 5 of U.S. Patent No. 10986641.  

Claims 1 and 11 of the pending application are similar to claim 7 of U.S. Patent No. 10986641.  
Claims 1 and 11 of the pending application are similar to claim 8 of U.S. Patent No. 10986641.  

Allowable Subject Matter
Claims 1-20 are allowed (pending 35 U.S.C. 112 rejections and double patenting rejections above).
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 11:
U.S. Publication No. 2012/0013425 to Tor et al disclose in Figures 3,7A,7B a satellite (not shown, but Figures 7A,7B show a satellite communication system producing spots 1-4), comprising:
A first receiver that receives an … signal.  Although not shown, the satellite must include a receiver to receive signals.  
….
… receives the … signal and provides a first … signal having a first combination (blue) of frequency and polarization corresponding to a first user beam (spot 1).  Each spot serves user terminals within its respective spot; spot 1 serves a first user.  The satellite generates each spot 1-4 to include a set of colors, and each color is a combination of a different frequency and a different polarization.  The satellite can change the color of each spot 1-4 from a first color at time 110 to a second color at time 120.  At time 110: the satellite generates spot 1 to include blue (claimed “first combination”) and red (claimed “reserved combination”).  Spot 1 then assigns blue and red to the user terminals in spot 1.  
… receives the … signal and provides a second … signal having a second combination (green) of frequency and polarization corresponding to a second user beam (spot 2).  Each spot serves user 
… receives the … signal and provides a third … signal having a reserved combination (red) of frequency and polarization.  The satellite generates each spot 1-4 to include a set of colors, and each color is a combination of a different frequency and a different polarization, which includes blue (claimed “first combination”), green (claimed “second combination”), and red (claimed “reserved combination”).  
…
… to generate the first user beam.  At time 110: the satellite generates spot 1 to include blue (claimed “first combination”) and red (claimed “reserved combination”).  Spot 1 then assigns blue and red to the user terminals in spot 1 using a user beam including blue and red.
… to generate the second user beam.  At time 120:  the satellite still generates spot 2 to include green (claimed “second combination”), but also generates spot 2 to include red (claimed “reserved combination”).  Spot 2 then assigns green and red to the user terminals in spot 2 using a user beam including green and red.  Refer to Sections 0036-0041, 0055-0073.
Tor et al do not disclose … a first receiver that receives an uplink feed signal from at least one gateway…
U.S. Publication No. 20090286467 to Miller disclose in Sections 0091, 0099, 0101, 0134, and 0137 wherein a satellite receives uplink feed signals from a gateway.
Tor et al also do not disclose … a downconverter in communication with the first receiver that provides a downconverted signal based on the uplink feed signal; a first filter circuit that receives the downconverted signal and provides a first filtered signal having a first combination of frequency and polarization corresponding to a first user beam; a second filter circuit that receives the downconverted signal and provides a second filtered signal having a second combination of frequency and polarization corresponding to a second user beam; a third filter circuit that receives the downconverted signal and provides a third filtered signal having a reserved combination of frequency and polarization; a switch having an input that receives the third filtered signal … 
U.S. Publication No. 20090191810 to Sogabe et al disclose in Figure 1 and Section 0055 wherein a receiver receives a signal and then the received signal is processed through a down-converter.  The down-converted signal is then processed through a series of filters of a filter bank.  The down-converted filtered signals are then transmitted to a switch.  

However, none of the prior art disclose the limitations of “… a switch having an input that receives the third filtered signal, a first output that provides the third filtered signal when the switch is in a first position, and a second output that provides the third filtered signal when the switch is in a second position; a first multiplexer having a first input that receives the first filtered signal and a second input that receives the first output of the switch, the first multiplexer has an output that combines the first input and the second input to generate the first user beam; and a second multiplexer having a first input that receives the second filtered signal and a second input that receives the second output of the switch, the second multiplexer has an output that combines the first input and the second input to generate the second user beam”, and can be logically combined with Tor et al, Miller, and Sogabe et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 20140065950 to Mendelsohn et al disclose in Figures 1-8B a satellite system that transmits signals at different frequencies and polarizations.  Refer to Sections 0019-0073.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, AU 2464
February 7, 2022